Title: To James Madison from John Armstrong, 21 September 1813
From: Armstrong, John
To: Madison, James


Dear Sir,Sackets harbor 21 Sept. 1813.
Commodore Chauncy left this place on the 18th. for Fort George. It is obvious that Yeo will continue to refuse a battle. His object will be better answered, by wasting the Campaign & hazarding nothing. I have therefore endeavored to impress the Commodore with the Necessity of counteracting this policy—not by persuing an enemy who escapes him on System, but by convoying the troops immediately to this post & thus enabling us, to go to our particular object. Several Small measures have been taken to carry the Mass of the British Land force to the Westward. Even our errors at Fort George have fortunately favored this plan & Prevost has so far given into it, as at this moment to have at Kingston and Prescot, somewhat less than three thousand troops, eleven hundred of Which only, are troops of the line. Prevost himself is again at Kingston. The Corps at this place is now healthy—well supplied and under a Course of regular instruction. It improves daily and will render efficient service. Gen. Hampton has crossed the lake and will be ready to move by the 25th. I had directed him to carry the Isle Aux Noix, St. John’s &c. before him, on his way to La Chine. He states this to be impossible, as Lt. Mc. Donough has not the command of the narrow waters on which these forts stand. We must therefore, by a well chosen position on the plains, pass up the enemy in their fastnesses untill our main object is carried. Of Gen. Harrison I have heard only, that he would be ready to embark on the 13th. inst. I have thought it important in various aspects to hold Fort George. The works, (with a small garrison) as now constructed, will be sufficient against an Assault; & a siege, under the present circumstances of the enemy and at the present advanced Season of the year is not to be expected. Gen. W. has authority to organise the friendly Indians and a Corps of Volunteers, which, with a body of Militia, will cover our own frontier: Gen. Dearborn’s Aid de Camp is now here & will perhaps explain the General’s Wishes. To ask a Court of enquiry, where no imputation has been made by any Agent of the Govt. or officer of the Army, is unreasonable. Were the removal of an Officer from one Mil. command to another, sufficient cause for Courts of Enquiry—we should have much (& very Useless) occupation, besides that of combating the enemy. We must be cautious therefore of making a precedent, which will draw after it such consequences. I offer this as an opinion & am most respectfully, Dear Sir, Your faithful & obed. Servant
J. Armstrong.
Mr. Ellicot was recommended by Mr. Jones—Mr. Roberdeau (Who had been his pupil) & several others, highly respectable men from Pena. We have the use of his Mathl. Astronomical & Philosl. Apparatus. I never saw, nor ⟨had⟩ any other kind of intercourse with Mr. Ellicot—& was prompted only by his high character as a Mathematici⟨an⟩. The Engineer Corps, or rather its head, Col. Swift, is much pleased with the appointment. If however there are substantial reasons against it—he may be set aside.
